Citation Nr: 0325822	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  96-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shrapnel wound to the right hand, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a compensable rating for bilateral 
pterygium.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran has since moved into the 
jurisdiction of the San Juan, Puerto Rico, RO, from where 
this case has been certified to the Board.  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

This case has been active for several years.  A review of the 
VA medical records reflects that, for the most part, the VA 
orthopedic examinations have been performed without the 
examiner having had the benefit of being able to review the 
claims folder.  Curiously, this veteran is service-connected 
for residuals of a shell fragment wound of the right hand.  
However, a review of the service medical records reveals that 
the veteran suffered a shell fragment wound of the 5th 
metacarpal, left hand with a compound comminuted fracture.  
This confusion should be resolved prior to any further action 
by the Board.

A review of the claims folder reveals that the veteran was 
advised of the VCAA by letter dated in May 2002 and pertinent 
provisions of the VCAA were provided the veteran and his 
representative in the Supplemental Statement of the Case, 
issued in July 2002.  However, it appears that the 
information provided is not sufficient to inform the veteran 
of the VCAA, and the potential impact this law might have on 
his claim.  This violation of due process must be addressed 
before the Board can undertake any action in this claim.  

The United States Court of Appeals for Veterans Claims has 
consistently held that, if VA has failed to specifically 
discuss the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended duty 
to notify with respect to the veteran's claim for service-
connected benefits.  Specifically, VA failed to inform the 
veteran which evidence VA will seek to provide and which 
evidence the veteran was to provide, citing Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Further, if VA 
failed to discuss the notice requirement, VA did not consider 
all applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for residuals of a 
shrapnel wound to the right hand and for 
bilateral pterygium.  After securing the 
necessary release, the RO should obtain 
these records not already in the claims 
file and have them associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard.  

2.  The veteran should be afforded VA 
orthopedic and ophthalmology examinations 
to determine the severity of the service-
connected shrapnel wound of the right(or 
left) hand and the bilateral pterygium.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physicians for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of each examiner.  

In addition to clarifying which hand 
actually suffered the wound, the 
orthopedic examiner should indicate 
whether there is functional loss due to 
pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, and whether there is greater 
limitation of motion due to pain on use, 
including use during flare-ups. 

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim of 
entitlement to an increased rating for 
residuals of a shrapnel wound to the right 
hand and for a compensable disability 
rating for bilateral pterygium.  A general 
form letter, prepared by the RO, not 
specifically addressing the disabilities 
at issue, is not acceptable.  The letter 
should inform the veteran of which portion 
of the information and evidence is to be 
provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf 
of the veteran.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied, 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

